                   Case 1-20-43932-jmm                Doc 79-4       Filed 02/26/21             Entered 02/26/21 21:38:00




Post-Confirmation Cap table by stakeholder


Stock Type          Stakeholder Name                 Shares Vested                Fully Diluted Shares                Fully Diluted Ownership

Common              Daniel Weinberg                                    126,000                             126,000                              0.70%
Common              Jeff Lin                                           126,000                             126,000                              0.70%
Common              National NonProfit Corporation                   14,400,000                          14,400,000                         19.60%
Common              Proxima Partners LLC                              3,348,000                           3,348,000                         80.00%
Preferred           n/a                                                      0                                   0                                n/a
Options/Warrants    n/a                                                      0                                   0                                n/a
